Case: 11-20352     Document: 00511701862         Page: 1     Date Filed: 12/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 20, 2011
                                     No. 11-20352
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUIS ALFONSO GUZMAN LANDEROS, also known as Louis Alonzo Guzman
Lopez, also known as Luis Landeros, also known as Louis Alzonzo Guzman
Lopez, also known as Londeros Luis Guzman, also known as Luis
Guzman-Landeros, also known as Luis Alonso Lopez-Guzman, also known as
Luis Alfonso Gusman-Landeros, also known as Luis Guzman,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-879-1


Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Luis Alfonso Guzman
Landeros (Guzman) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Guzman has not filed a response. We have


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20352    Document: 00511701862      Page: 2   Date Filed: 12/20/2011

                                  No. 11-20352

reviewed counsel’s brief and the relevant portions of the record reflected therein.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2